Title: Cash Accounts, September 1769
From: Washington, George
To: 



[September 1769]



Cash


Septr 17—
To Cash of Lund Washington on Acct of 3 Hhds Tobo sold Mr Ross
£36. 1.9




To Cash won at Cards
0. 8.9


20—
To Ditto of Wm Brummit for Weaving
0. 8.0


Contra


Septr 14—
By Barber
0. 2.6


19—
By Vale Crawford
5.11.6



By Exps. at Alexandria
0. 4.6


20—
By Jonathan Palmer Cash lent
5. 0.0


27—
By Mr Stedlar teachg Jno. P. Custis 8 Months Musick
8.12.0



By Ditto teaching Miss Custis 10 Months Do
10.15.0



By Butter at Fredericksburg viz. 167 lbs. @ 7 1/2
5. 4.4 1/2


